Citation Nr: 0809381	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-36 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus, to include entitlement to 
separate evaluations for each ear. 

2.  Entitlement to service connection for peripheral 
neuropathy of the feet, to include as due to inservice 
exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the hands, to include as due to inservice 
exposure to herbicides.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for bilateral tinnitus. 

2.  Peripheral neuropathy of the feet was first diagnosed 
many years after the veteran's active military service, and 
is not shown by the medical evidence of record to be related 
to the veteran's military service or to any incident therein, 
to include as due to exposure to herbicides.

3.  Peripheral neuropathy of the hands was first diagnosed 
many years after the veteran's active military service, and 
is not shown by the medical evidence of record to be related 
to the veteran's military service or to any incident therein, 
to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a 
disability evaluation in excess of 10 percent for bilateral 
tinnitus, to include separate evaluations for each ear.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2007); Smith v. Nicholson, 451 F.3d 1344, 1350-51 (Fed. 
Cir. 2006). 

2.  Peripheral neuropathy of the feet was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  Peripheral neuropathy of the hands was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for tinnitus, the 
Board notes that VA's duties to notify and assist do not 
apply, as the issue is decided as a matter of law.  Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that 
the Veterans Claims Assistance Act has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive). 

With respect to the veteran's claims for service connection 
for peripheral neuropathy of the hands and feet, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Prior to the initial adjudication of the veteran's claims for 
entitlement to service connection for peripheral neuropathy 
of the hands and feet, the RO's letter dated in January 2005 
advised the veteran of the foregoing elements of the notice 
requirements.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that no VA examination is required regarding 
the veteran's claims of entitlement to service connection for 
peripheral neuropathy of the hands and feet.  VA's duty to 
assist includes providing a medical examination when an 
examination is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains: (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the inservice 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VA examination was required to adjudicate a 
claim for service connection where there was a current 
disability, the Board found credible evidence of an inservice 
injury, the medical opinions of record noted that the current 
disability could have been caused by the inservice injury, 
and the Board did not find that the veteran's lay testimony 
regarding continuity of symptomatology was not credible.  But 
this case is distinguishable from McLendon.  Here, there is a 
current disability of peripheral neuropathy of the hands and 
feet.  However, the credible evidence of record does not 
reveal an inservice injury and does not indicate that the 
veteran's current peripheral neuropathy may be associated 
with service.  Unlike in McLendon, there are no medical 
opinions of record suggesting a relationship between the 
veteran's current peripheral neuropathy and service, and 
there is no lay testimony of record suggesting continuity of 
peripheral neuropathy symptomatology.  Accordingly, no 
examination is required.

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

I.  Tinnitus

In an April 2005 rating decision, the RO granted the 
veteran's claim for entitlement to service connection for 
bilateral tinnitus, and assigned a 10 percent disability 
rating under Diagnostic Code 6260, effective September 17, 
2004.  In July 2005, the veteran filed a notice of 
disagreement, claiming entitlement to an increased evaluation 
for his service-connected bilateral tinnitus, to include 
separate evaluations for each ear.  By an October 2005 
statement of the case, the RO denied the veteran's claim on 
the basis that Diagnostic Code 6260 does not provide for 
assignment of separate 10 percent evaluations when tinnitus 
exists in each ear.  The veteran then perfected his appeal.

The veteran claims entitlement to a higher evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation of its own regulations, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  See 38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 
6260 (2007).  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

As noted above, the veteran's service-connected bilateral 
tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Peripheral Neuropathy of the Hands and Feet

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Additionally, service connection for certain chronic 
diseases, including organic diseases of the nervous system, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  The Board 
notes, however, that this presumption is not applicable to 
the condition being considered on appeal, i.e. peripheral 
neuropathy of the hands and feet.  Specifically, a rebuttable 
presumption is recognized for acute and subacute peripheral 
neuropathy, however, 3.309(e) defines this term as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e).  The veteran's 
peripheral neuropathy was first diagnosed in 2004, and has 
not resolved.

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

In December 2004, the veteran underwent a VA Agent Orange 
Registry Examination.  The veteran complained of tingling and 
numbness in his hands and feet.  Examination of the veteran's 
extremities was normal.  Laboratory test results for tingling 
and numbness in the hands and feet were abnormal.  The 
diagnosis was peripheral neuropathy of the hands and feet.

In a November 2005 substantive appeal, the veteran stated 
that he had no family history of peripheral neuropathy, and 
that he had numbness and tingling in his extremities for many 
years.  The veteran concluded that he believed that inservice 
exposure to Agent Orange caused his peripheral neuropathy.

After reviewing the veteran's claims folder, the Board finds 
that there is no evidence even suggesting a direct link 
between the veteran's current peripheral neuropathy of the 
hands and feet and his inservice exposure to herbicide 
agents.  Combee, 34 F.3d at 1042.  The veteran's service 
medical records are silent as to any complaints of or 
treatment for peripheral neuropathy.  The veteran's post-
service medical records reveal that he was first diagnosed 
with peripheral neuropathy in 2004, which is thirty-four 
years after discharge from the service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder)

The veteran's statements are acknowledged.  He argues that he 
was exposed to Agent Orange during service and that this 
exposure has caused peripheral neuropathy.  Although the 
veteran's statements may be competent as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, his statements are not 
competent to establish whether he has a current disability to 
include the diagnosis or causation of such.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).

Overall, the preponderance of the evidence is against the 
veteran's claim.  Peripheral neuropathy of the hands and feet 
was not shown inservice or within one year after service 
discharge.  There is no competent medical evidence of record 
that relates the veteran's current peripheral neuropathy of 
the hands and feet to his military service, or to any 
incident therein.  As the preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

An initial evaluation in excess of 10 percent for tinnitus, 
to include entitlement to separate evaluations for each ear, 
is denied. 

Service connection for peripheral neuropathy of the hands and 
feet, to include as due to inservice exposure to herbicides, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


